Citation Nr: 0529310	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The deceased veteran had active military service from August 
1946 to July 1948 and from April 1949 to November 1968.  The 
appellant is the veteran's surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the veteran's death.  

The appellant appeared in June 2005 before the undersigned 
Veterans Law Judge and gave testimony via video conference 
sitting at the St. Petersburg VARO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(d) (2004).  Such assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4)(2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  

Prior to his death in January 2002, the veteran, maintained 
that his lung cancer, mesothelioma, was due to asbestos 
exposure during service.  The certificate of death shows that 
the veteran died in January 2002 due to respiratory arrest, 
as a consequence of aspiration pneumonia, with the underlying 
causes of death advanced dementia and mesothelioma of the 
right lung.  The appellant, the surviving spouse, filed for 
service connection for the cause of the veteran's death in 
March 2002.  Service connection for the cause of the 
veteran's death was denied in June 2002 on the bases that the 
evidence failed to show asbestos exposure during service and 
that he worked in a shipyard as a teenager.  

Pre-service exposure

The RO concluded the veteran was exposed to asbestos before 
service based on a March 2000 medical report.  Indeed the 
evidence of record to which VA cited in the June 2002 
decision does report that the veteran informed a private 
oncologist in March 2000 that he had worked in the shipyard 
as a teenager in the 1940's.  The veteran related a very 
limited exposure to asbestos during his teens, working on 
walls for up to a month's time period.

The veteran's daughter testified that the veteran had 
Alzheimer's and sometimes forgot dates and events.  T. at 3-
4.  The medical records do note a history of Alzheimer's 
disease.  Also, in the March 2000 report, the physician notes 
it was difficulty to obtain a history from the veteran due to 
his difficulty in recalling exact dates and events.

The Board concludes that the veteran did not have exposure to 
asbestos during service.  If the evidence only consisted of 
the above (that is - the veteran's statement as contained in 
a medical report versus his family's allegation that his 
memory was faulty), the Board would have difficulty in 
determining whether the veteran did, in fact, work in 
shipyards during service.  However, his military personnel 
records expressly indicate that he did not.  His Form 20 
(personnel records) indicate that he left high school in 
1944; that he worked for eight months as a plumber's 
apprentice between 1944 and 1945; that he also worked for one 
year as a light truck driver hauling food products between 
1944 and 1945; and that he then worked at a cleaners as a 
dye-machine tender for approximately 8-9 months.  He also 
noted on his August 1946 enlistment record that he had worked 
as a shoe worker for one month.  In light of the fact that 
the contemporaneous records contain no mention of the veteran 
working in a shipyard, despite the fact that he reported a 
number of other pre-service civilian occupations, it is 
highly unlikely that he worked in a shipyard before service.

In-service exposure

The evidence of record shows that the veteran's military 
occupational specialties included general carpenter for 
twelve months during his first period of service (from August 
1946 to July 1948).  His Separation Qualification Record for 
the first period of service shows that the veteran performed 
general carpentry work which included the conversion of 
barracks to homes at the Aberdeen Proving Grounds.  He used 
all types of carpenter's tools and wood working machines.  
The veteran's military occupational specialty, general 
carpenter, is recognized as presenting a risk for asbestos 
exposure.  See M21-1, Part VI, Paragraph 7.21b(1) ("Some of 
the major occupations involving exposure to asbestos include 
. . . demolition of old buildings, carpentry and construction 
. . .").  Therefore, contrary to the RO's conclusion, there 
is plausible evidence of asbestos exposure during service.  

In view of the veteran's complex history of alleged asbestos 
exposure, the Board finds that a remand is warranted for a 
medical nexus opinion, by an oncologist, to substantiate the 
claim.  While the Board regrets the delay associated with 
such action, Remand of this matter is necessary in order to 
give the appellant every consideration with respect to the 
present appeal.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
development:

1.   The RO should request the appellant to 
provide any other information or evidence in 
her possession regarding the claim of 
entitlement to service connection for the 
cause of the veteran's death.  Using any 
necessary authorization from the appellant, 
the RO should obtain copies of any pertinent 
records identified by the appellant not in 
her possession.  Associate all documents 
obtained with the claims file.

2.  After receipt of information and 
evidence sought in paragraph (1), the RO 
should arrange for a medical opinion by an 
oncologist to determine the nature and 
etiology of the diagnosed mesothelioma or 
any other identified lung disease based on a 
review of the evidence of record and her or 
his professional expertise.  Specifically, 
the oncologist is requested to offer an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's mesothelioma or 
asbestos-related disease is medically 
related to his military occupational 
specialty as general carpenter converting 
barracks to family housing.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and regulations, 
and an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

